Citation Nr: 9925812	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  97-29 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel




INTRODUCTION

The veteran had active military service from August 1944 to 
July 1945.  His decorations included the bronze battle star, 
purple heart medal, combat infantry badge and silver star 
medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's service-connected post-traumatic stress 
disorder played a material causal role in his death.


CONCLUSION OF LAW

A disability incurred in service contributed substantially or 
materially to cause the veteran's death.  38 U.S.C.A. 
§§ 1110, 1310 (West 1991); 38 C.F.R. §§ 3.310(a), 3.312 
(1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Service incurrence of cardiovascular-renal disease, 
including hypertension, during wartime service may be 
presumed if it is manifested to a compensable degree within 
one year of the veteran's discharge from service.  38 
U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  Service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (1998).

The veteran's death certificate discloses that he died on May 
[redacted], 1997.  The death certificate lists the immediate 
cause of death as hyperkalemia due to end stage renal disease.  
Other significant conditions contributing to death were congestive 
heart failure and aortic stenosis.

At the time of the veteran's death, service connection was in 
effect for post- traumatic stress disorder, evaluated as 50 
percent disabling; left thigh wound, evaluated as 30 percent 
disabling; left calf wound, evaluated as 20 percent 
disabling; right buttock wound, evaluated as noncompensably 
disabling; right foot wound, evaluated as noncompensably 
disabling; and incomplete palsy, left peroneal nerve, 
evaluated as 20 percent disabling.  The combined schedular 
evaluation was 80 percent.  A total rating based on 
unemployability due to service-connected disabilities was in 
effect from April 25, 1995.  

There is no medical evidence suggesting the presence of heart 
disease or renal disease in service or until many years 
thereafter, and it has not been otherwise contended by the 
appellant or her representative.  It is contended that the 
veteran's service-connected post-traumatic stress disorder 
played a material causal role in the veteran's death.  

In July 1998, the RO requested a VA medical opinion 
concerning whether the veteran's post-traumatic stress 
disorder was the proximate cause of the development of his 
cardiovascular disease.  In its opinion request, the RO 
stated that, "by proximate cause, we mean that it would 
outweigh all other known risk factors in producing the 
veteran's cardiovascular disease."  The RO also requested an 
opinion concerning whether cardiovascular disease contributed 
to or hastened the veteran's death.

In a September 1998 response, a VA physician stated that 
cardiovascular disease may have played a role in the 
veteran's death, although the medical details available in 
the claims folder were not sufficient to determine what role 
atherosclerotic disease played in the veteran's death.  With 
respect to the veteran's post-traumatic stress disorder, the 
VA physician stated that it is recognized that mental, 
emotional and physical exertion can precipitate myocardial 
ischemia in persons with preexisting coronary artery disease 
but the epidemiological data of a nexus between post-
traumatic stress disorder and the onset and progression of 
cardiovascular disease in general are weak.  He went on to 
state that more common risk factors for cardiovascular 
disease, such as hypercholesterolemia, hypertension, and 
cigarette smoking, are well substantiated in the literature 
but were not discussed in the veteran's claims folder.  He 
concluded that post-traumatic stress disorder was not a 
proximate cause of the veteran's diffuse cardiovascular 
disease.

In a December 1998 statement, Dr. R. Randall Schaffer, the 
veteran's treating physician, expressed his opinion that 
there was a direct correlation between the veteran's post-
traumatic stress disorder and his hypertension, congestive 
heart failure, stroke, abdominal aortic aneurysm, 
intercranial bleeding and renal failure.  He added that 
anxiety and stress reaction can markedly exacerbate all of 
the aforementioned problems.

As an initial matter, the Board notes that it is aware of no 
authority for the RO's description of what constitutes 
proximate cause in its request for a medical opinion.  The 
Board does not agree with the RO's suggestion that the 
veteran's post-traumatic stress disorder would have to 
outweigh all other known risk factors for it to be considered 
the proximate cause of the veteran's cardiovascular disease.  
Although the VA physician concluded that post-traumatic 
stress disorder was not the proximate cause of the veteran's 
heart disease, this conclusion was stated in response to a 
tainted opinion request.  

Although the VA physician did state that the epidemiological 
data of a relationship between post-traumatic stress disorder 
and the onset and progression of cardiovascular disease in 
general are weak, he acknowledged that mental and emotional 
exertion can precipitate myocardial ischemia in persons with 
coronary artery disease.  The veteran's treating physician, 
who presumably was more familiar with the veteran's medical 
history than the VA physician who only reviewed the veteran's 
claims folder, has provided an unequivocal opinion indicating 
that there was a direct correlation between the veteran's 
service-connected psychiatric disability and the conditions 
causing his death.  He specifically noted that anxiety and 
stress reaction can markedly exacerbate heart disease.     

In the Board's opinion, the evidence supportive of the claim 
is at least in equipoise with the evidence against the claim.  
Accordingly, service connection is warranted for the cause of 
the veteran's death.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

